 1   Matthew Singer
     Lee C. Baxter
 2
     SCHWABE WILLIAMSON & WYATT, P.C.
 3   420 L Street, Suite 400
     Anchorage, AK 99501
 4   Telephone: (907) 339-7125
 5   Facsimile: (503) 796-2900

 6           Attorneys for Plaintiffs
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ALASKA
 9

10   THE ALASKA LANDMINE LLC,                   )
     And JEFFREY LANDFIELD,                     )
11                                              )
                           Plaintiffs,          )
12
                                                ) Case No. 3:20-cv-00311-JMK
13   v.                                         )
                                                )
14   MICHAEL J. DUNLEAVY, in his,               )
15   official capacity as Governor of the State )
     of Alaska; BEN STEVENS, in his             )
16   official capacity as Chief of Staff to the )
     Governor of the State of Alaska; and       )
17
     JEFF TURNER, in his official capacity )
18   as Deputy Communications Director          )
     for the Office of the Governor of the      )
19   State of Alaska,                           )
20                                              )
                           Defendants.          )
21                                              )
22
             MOTION FOR LEAVE TO FILE OVERLENGTH REPLY BRIEF
23
             Local Civil Rule 7.4 sets page limitations on reply briefs. Because Plaintiffs
24

25   have the burden to demonstrate the propriety of a preliminary injunction under Rule 65

26   of the Federal Rules of Civil Procedure, and Plaintiffs must respond to and rebut the


                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                      420 L Street, Suite 400
     PDX\LCB\29898330.1                                               Anchorage, AK 99501
                                                                    Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 28 Filed 01/12/21 Page 1 of 2
 1   factual assertions of why Defendants started to exclude Plaintiffs from gubernatorial
 2
     press events in October 2019, which Defendants state for the very first time in their
 3
     opposition brief, Plaintiffs move for leave to file their 28-page reply brief.
 4

 5           DATED at Anchorage, Alaska, this 12th day of January, 2020.

 6                                            SCHWABE, WILLIAMSON & WYATT, P.C.
 7
                                              Attorneys for Plaintiffs

 8                                            By:      /s/Lee C. Baxter
                                                       Matthew Singer
 9                                                     Alaska Bar No. 9911072
10                                                     Email: msinger@schwabe.com

11                                            By:      /s/Lee C. Baxter
                                                       Lee C. Baxter
12
                                                       Alaska Bar No. 1510085
13                                                     Email: lbaxter@schwabe.com
                                                       420 L Street, Suite 400
14                                                     Anchorage, AK 99501
15                                                     Telephone: (907) 339-7125
                                                       Facsimile: (503) 796-2900
16

17

18                                      CERTIFICATE OF SERVICE

19           I hereby certify that on January 12, 2021, a true and correct copy of the foregoing
     document was served via the Court’s CM/ECF electronic service on the following counsel of
20   record:
21
                     Lael A. Harrison
22                   Assistant Attorney General
                     Alaska Department of Law
23                   Email: lael.harrison@alaska.gov
24

25                                            /s/Lee C. Baxter

26

     MOTION FOR LEAVE TO FILE OVERLENGTH REPLY BRIEF                   SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 2 OF 2                               Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 28 Filed 01/12/21 Page 2 of 2
